 



Exhibit 10.8
EXECUTION COPY     
 
 
NOTE PURCHASE AGREEMENT
between
OPTION ONE ADVANCE TRUST 2007-ADV2
as Issuer,
and
GREENWICH CAPITAL FINANCIAL PRODUCTS, INC.
as Initial Purchaser and Agent
Dated as of October 1, 2007
OPTION ONE ADVANCE TRUST 2007-ADV2
ADVANCE RECEIVABLES BACKED NOTES,SERIES 2007-ADV2
 
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

               Page 
ARTICLE I
 
       
DEFINITIONS
 
       
SECTION 1.01. Certain Defined Terms
    1  
SECTION 1.02. Other Definitional Provisions
    2  
ARTICLE II
 
       
COMMITMENT; CLOSING AND PURCHASES OF ADDITIONAL NOTE BALANCES
 
       
SECTION 2.01. Commitment
    3  
SECTION 2.02. Closing
    5  
ARTICLE III
 
       
FUNDING DATES
 
       
SECTION 3.01. Funding Dates
    5  
ARTICLE IV
 
       
CONDITIONS PRECEDENT TO EFFECTIVENESS OF COMMITMENT
 
       
SECTION 4.01. Closing Subject to Conditions Precedent
    6  
ARTICLE V
 
       
REPRESENTATIONS AND WARRANTIES OF THE ISSUER
 
       
SECTION 5.01. Issuer
    9  
SECTION 5.02. Securities Act
    11  
SECTION 5.03. No Fee
    11  
SECTION 5.04. Information
    12  
SECTION 5.05. The Purchased Notes
    12  
SECTION 5.06. Use of Proceeds
    12  
SECTION 5.07. Taxes, etc
    12  
SECTION 5.08. Financial Condition
    12  
ARTICLE VI
 
       
COVENANTS OF THE ISSUER
 
       
SECTION 6.01. Information from the Issuer
    12  
SECTION 6.02. Access to Information
    12  
SECTION 6.03. Ownership and Security Interests; Further Assurances
    13  
SECTION 6.04. Covenants
    13  
SECTION 6.05. Amendments
    13  

i



--------------------------------------------------------------------------------



 



              Page
SECTION 6.06. With Respect to the Exempt Status of the Purchased Notes
    13  
SECTION 6.07. Additional Deliveries
    13  
ARTICLE VII
 
       
ADDITIONAL COVENANTS
 
       
SECTION 7.01. Legal Conditions to Closing
    14  
SECTION 7.02. Expenses
    14  
SECTION 7.03. Mutual Obligations
    14  
SECTION 7.04. Restrictions on Transfer
    14  
SECTION 7.05. Securities Act
    14  
SECTION 7.06. Agreement and Consent to Agent
    15  
ARTICLE VIII
 
       
INDEMNIFICATION
 
       
SECTION 8.01. Indemnification
    15  
SECTION 8.02. Procedure and Defense
    15  
 
       
ARTICLE IX
 
       
MISCELLANEOUS
 
       
SECTION 9.01. Amendments
    15  
SECTION 9.02. Severability of Provisions
    15  
SECTION 9.03. Notices
    15  
SECTION 9.04. No Waiver Remedies
    16  
SECTION 9.05. Integration
    16  
SECTION 9.06. Negotiation
    16  
SECTION 9.07. Binding Effect; Assignability
    16  
SECTION 9.08. Provision of Documents and Information
    16  
SECTION 9.09. GOVERNING LAW; JURISDICTION
    17  
SECTION 9.10. No Proceedings
    17  
SECTION 9.11. Execution in Counterparts
    17  
SECTION 9.12. No Recourse — Purchaser
    17  
SECTION 9.13. Survival
    17  
SECTION 9.14. Tax Characterization
    18  
SECTION 9.15. No Recourse
    18  

ii



--------------------------------------------------------------------------------



 



EXECUTION COPY
NOTE PURCHASE AGREEMENT
     NOTE PURCHASE AGREEMENT dated as of October 1, 2007 (this “Note Purchase
Agreement” or “Agreement”), between Option One Advance Trust 2007-ADV2, a
Delaware statutory trust, as issuer (the “Issuer”), and Greenwich Capital
Financial Products, Inc., a Delaware corporation (as “Initial Purchaser” and as
“Agent” under the Indenture).
     The parties hereto agree as follows:
ARTICLE I
DEFINITIONS
     SECTION 1.01. Certain Defined Terms. Capitalized terms used herein without
definition shall have the meanings set forth in the Indenture and the
Receivables Purchase Agreement (as defined below). Additionally, the following
terms shall have the following meanings:
     “Closing” shall have the meaning set forth in Section 2.02.
     “Committed Purchaser” the Purchaser, its successors and assigns.
     “Commitment” means the commitment of the Committed Purchasers to purchase
Additional Note Balances pursuant to Section 2.01.
     “Commitment Interest”: With respect to any Committed Purchaser and as of
any date of determination, the percentage equal to a fraction, the numerator of
which is the Maximum Note Principal Balance with respect to (and as indicated
on) such Committed Purchaser’s Purchased Note(s) and the denominator of which is
the Maximum Note Balance.
     “Governmental Actions” means any and all consents, approvals, permits,
orders, authorizations, waivers, exceptions, variances, exemptions or licenses
of, or registrations, declarations or filings with, any Governmental Authority
required under any Governmental Rules.
     “Governmental Authority” means the United States of America, any state or
other political subdivision thereof and any entity exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government and having jurisdiction over the applicable Person.
     “Governmental Rules” means any and all laws, statutes, codes, rules,
regulations, ordinances, orders, writs, decrees and injunctions, of any
Governmental Authority and any and all legally binding conditions, standards,
prohibitions, requirements and judgments of any Governmental Authority.
     “Indemnified Party” means each of the Agent, each Purchaser and any of
their officers, directors, employees, agents, representatives, assignees and
Affiliates and any Person

 



--------------------------------------------------------------------------------



 



who controls any of the Agent or any Purchaser or their Affiliates within the
meaning of Section 15 of the 1933 Act or Section 20 of the 1934 Act.
     “Indemnified Proceeding” shall have the meaning provided in Section 8.02.
     “Indenture” means the Indenture dated as of October 1, 2007 between the
Issuer and Wells Fargo Bank, National Association, as Indenture Trustee.
     “Lien” means, with respect to any asset, (a) any mortgage, lien, pledge,
charge, security interest, hypothecation, option or encumbrance of any kind in
respect of such asset or (b) the interest of a vendor or lessor under any
conditional sale agreement, financing lease or other title retention agreement
relating to such asset.
     “Maximum Note Balance” means an amount equal to $400,000,000.
     “Maximum Note Principal Balance” means with respect to each Purchased Note,
the amount set forth on Schedule A for such Purchased Note.
     “Purchased Notes” means the Option One Advance Trust 2007-ADV2, Advance
Receivables Backed Notes, Series 2007-ADV2 issued by the Issuer pursuant to the
Indenture.
     “Purchaser” means the Initial Purchaser, its successors and assigns.
     “Receivables Purchase Agreement” means the Receivables Purchase Agreement
dated as of October 1, 2007, between the Issuer, the Depositor and the
Receivables Seller, as the same may be amended, modified or supplemented from
time to time.
     “Receivables Seller” means Option One Mortgage Corporation.
     “Reference Rate” means the rate of interest publicly announced by Wells
Fargo Bank, National Association, its successors or any other commercial bank
designated by the Agent to the Borrowers from time to time, in New York, New
York from time to time as its prime rate or base rate. The prime rate or base
rate is determined from time to time by such bank as a means of pricing some
loans to its borrowers and neither is tied to any external rate of interest or
index nor necessarily reflects the lowest rate of interest actually charged by
such bank to any particular class or category of customers. Each change in the
Reference Rate shall be effective from and including the date such change is
publicly announced as being effective.
     SECTION 1.02. Other Definitional Provisions.
     (a) All terms defined in this Note Purchase Agreement shall have the
defined meanings when used in any certificate or other document made or
delivered pursuant hereto unless otherwise defined therein.
     (b) As used herein and in any certificate or other document made or
delivered pursuant hereto or thereto, accounting terms not defined in
Section 1.01, and accounting terms partially defined in Section 1.01 to the
extent not defined, shall have the respective meanings

2



--------------------------------------------------------------------------------



 



given to them under generally accepted accounting principles. To the extent that
the definitions of accounting terms herein are inconsistent with the meanings of
such terms under generally accepted accounting principles, the definitions
contained herein shall control.
     (c) The words “hereof,” “herein” and “hereunder” and words of similar
import when used in this Note Purchase Agreement shall refer to this Note
Purchase Agreement as a whole and not to any particular provision of this Note
Purchase Agreement; and Section, subsection, Schedule and Exhibit references
contained in this Note Purchase Agreement are references to Sections,
subsections, and Exhibits in or to this Note Purchase Agreement unless otherwise
specified.
     (d) Any agreement, instrument or statute defined or referred to herein or
in any instrument or certificate delivered in connection herewith means such
agreement, instrument or statute as from time to time amended, modified or
supplemented and includes (in the case of agreements or instruments) references
to all attachments thereto and instruments incorporated therein; references to a
Person are also to its permitted successors and assigns.
ARTICLE II
COMMITMENT; CLOSING AND PURCHASES OF
ADDITIONAL NOTE BALANCES
     SECTION 2.01. Commitment.
     (a) At any time during the Funding Period at least two (2) Business Days
prior to a proposed Funding Date (or, with respect to any Funding Date described
in clause (iii) of the definition thereof in the Indenture, at least one
(1) Business Day prior to each such Funding Date), to the extent that the
aggregate outstanding Note Principal Balance (after giving effect to the
proposed purchase) is less than the Maximum Note Balance, and subject to the
terms and conditions hereof and in accordance with the other Transaction
Documents, the Issuer may deliver to the Agent, on behalf of the Purchasers, a
written request that the Purchasers purchase Additional Note Balances (each such
request, a “Purchase Request”). Each Purchase Request shall identify the
proposed Funding Date, the Receivables Balance of the Receivables that will be
sold and/or contributed to the Issuer on such Funding Date and the Cash Purchase
Price thereof. On the identified Funding Date, the Committed Purchasers agree,
severally and not jointly, to purchase the respective relative percentage of the
Additional Note Balances requested in the Purchase Request set forth opposite
such Committed Purchaser’s name in Schedule A hereto, subject to the terms and
conditions and in reliance upon the covenants, representations and warranties
set forth herein and in the other Transaction Documents.
     (b) (i) Except as otherwise provided in this Section 2.01(b), if there
should be more than one Committed Purchaser, all purchases of Additional Note
Balances under this Agreement shall be made by the Committed Purchasers
simultaneously and proportionately based on each Committed Purchaser’s
respective Commitment Interest, it being understood that no Committed Purchaser
shall be responsible for any default by the other Committed Purchaser with
respect to such other Committed Purchaser’s obligations to purchase an
Additional Note Balance requested hereunder. The Commitment of any Committed
Purchaser shall not be

3



--------------------------------------------------------------------------------



 



enforced as a result of the default by the other Committed Purchaser in that
other Committed Purchaser’s obligation to purchase an Additional Note Balance
requested hereunder and any amounts paid in connection with the obligation to
purchase shall be refunded with no penalty. No Committed Purchaser shall be
obligated to purchase Additional Note Balances required to be made by it by the
terms of this Agreement if the other Committed Purchaser fails to do so.
          (ii) Notwithstanding any other provision of this Agreement, and in
order to reduce the number of fund transfers among the parties hereto, the
Issuer, the Agent and the Purchasers agree that the Agent may (but shall not be
obligated to), and the Issuer and the Purchasers hereby irrevocably authorize
the Agent to, fund, on behalf of the Purchasers, purchases of Additional Note
Balances pursuant to this Section 2.01; provided, however, that the Agent shall
in no event fund such purchase of Additional Note Balances if the Agent shall
have determined pursuant to Section 3.01(b) that one or more of the conditions
precedent contained in Section 3.01 (a) will not be satisfied on the day of the
proposed purchase of Additional Note Balances. If the Issuer gives a Purchase
Request requesting a purchase of Additional Note Balances and the Agent elects
not to fund such proposed purchase of Additional Note Balances on behalf of the
Purchasers, then promptly after receipt of the Purchase Request requesting such
purchase of Additional Note Balances, the Agent shall notify each Purchaser of
the specifics contained in such Purchase Request and that it will not fund such
Purchase Request on behalf of the Purchasers. If the Agent notifies the
Purchasers that it will not fund a requested purchase of Additional Note
Balances on behalf of the Purchasers, each Purchaser shall purchase its
respective portion of the Additional Note Balance pursuant to Section 2.01 (a),
by remitting the required funds to the Issuer pursuant to and in accordance with
Section 3.01(c) hereto. If the Agent elects to fund a requested purchase of
Additional Note Balances, the Agent will remit the required funds for such
Purchase Request to the Issuer pursuant to and in accordance with
Section 3.01(c) hereto.
          (iii) If the Agent has notified the Purchasers that the Agent, on
behalf of the Purchasers, will fund a particular purchase of Additional Note
Balances pursuant to Section 2.01(b)(ii), the Agent may assume that such
Purchaser has made such amount available to the Agent on such day and the Agent,
in its sole discretion, may, but shall not be obligated to, cause a
corresponding amount to be made available to the Issuer on such day. If the
Agent makes such corresponding amount available to the Issuer and such
corresponding amount is not in fact made available to the Agent by such
Purchaser, the Agent shall be entitled to recover such corresponding amount on
demand from such Purchaser together with interest thereon, for each day from the
date such payment was due until the date such amount is paid to the Agent, at
the Reference Rate. During the period in which such Purchaser has not paid such
corresponding amount to the Agent, notwithstanding anything to the contrary
contained in this Agreement or any other Transaction Document, the amount so
advanced by the Agent to the Issuer shall, for all purposes hereof, be a
purchase of Additional Note Balances made by the Agent for its own account. Upon
any such failure by a Purchaser to pay the Agent, the Agent shall promptly
thereafter notify the Issuer of such failure and the Issuer shall immediately
pay such corresponding amount to the Agent for its own account.
          (iv) Nothing in this Section 2.01 (b) shall be deemed to relieve any
Committed Purchaser from its obligations to fulfill its Commitment hereunder or
to prejudice

4



--------------------------------------------------------------------------------



 



any rights that the Agent or the Issuer may have against any Committed Purchaser
as a result of any default by such Committed Purchaser hereunder.
     (c) From time to time during the Funding Period, the Issuer may request the
Initial Purchasers’ consent to add transactions to the definition of
Securitization Trusts, and such additional transactions may be added to the
definition of Securitization Trusts with the written consent of the Initial
Purchasers (such consent at the sole discretion of the Initial Purchaser). The
Issuer understands and acknowledges that the Purchaser or Purchasers do not
hereby commit to add any such transactions and any agreement to do so is subject
to completion by the Initial Purchaser of due diligence to its satisfaction
regarding such transactions and execution of such additional documentation as
the Initial Purchaser deems appropriate in its sole discretion.
     SECTION 2.02. Closing. The closing (the “Closing”) of the execution of the
Transaction Documents and the initial purchase of Purchased Notes hereunder
shall take place at 2:00 PM at the offices of Thacher Proffitt & Wood llp, 2
World Financial Center, New York, New York 10281 on October 1, 2007, or if the
conditions to closing set forth in Article IV of this Note Purchase Agreement
shall not have been satisfied or waived by such date, as soon as practicable
after such conditions shall have been satisfied or waived, or at such other
time, date and place as the parties hereto shall agree upon (the date of the
Closing being referred to herein as the “Closing Date”).
ARTICLE III
FUNDING DATES
     SECTION 3.01. Funding Dates.
     (a) Subject to the conditions and terms set forth herein and in
Sections 7.01 and 7.02 of the Indenture with respect to each Funding Date, the
Issuer may request, and the Committed Purchasers agree, severally and not
jointly, to purchase Additional Note Balances from the Issuer from time to time
in accordance with, and upon the satisfaction, as of the applicable Funding
Date, of each of the following additional conditions:
               (i) With respect to each Funding Date, each of the Funding
Conditions set forth in Section 7.02 of the Indenture shall have been satisfied;
               (ii) Each of the representations and warranties of the Servicer
and the Receivables Seller made in the Transaction Documents shall be true and
correct as if made as of such Funding Date (except to the extent they expressly
relate to an earlier or later time);
               (iii) The Servicer and the Receivables Seller shall be in
compliance with all of their respective covenants contained in the Transaction
Documents;
               (iv) No Event of Default or default shall have occurred under the
Indenture and be continuing; and

5



--------------------------------------------------------------------------------



 



          (v) With respect to each Funding Date, the Agent shall have received
evidence reasonably satisfactory to it of the completion of all recordings,
registrations, and filings as may be necessary or, in the reasonable opinion of
the Agent, desirable to perfect or evidence the assignments required to be
effected on such Funding Date in accordance with the Receivables Purchase
Agreement including, without limitation, the assignment of the Receivables and
the proceeds thereof required to be assigned pursuant to the Indenture.
     (b) The Agent shall determine in its reasonable discretion whether each of
the above conditions have been met and such determination shall be binding on
the parties hereto.
     (c) The price paid by the Purchasers on each Funding Date for the
Additional Note Balance purchased on such Funding Date shall be equal to the
amount of such Additional Note Balance purchased by such Purchaser and shall be
remitted not later than 3:00 PM New York City time on such Funding Date by wire
transfer of immediately available funds to the Funding Account.
     (d) Each Purchaser or its designee shall record on the schedule attached to
its related Purchased Note, the date and amount of any Additional Note Balance
purchased by it; provided, that failure to make such recordation on such
schedule or any error in such schedule shall not adversely affect such
Purchaser’s rights with respect to its Note Principal Balance and its right to
receive interest payments in respect of the Note Principal Balance actually
held.
     (e) On or prior to the first Funding Date, the Purchased Notes representing
the interest of each Committed Purchaser in the Issuer shall be delivered to the
applicable indenture trustee for each Committed Purchaser.
ARTICLE IV
CONDITIONS PRECEDENT TO
EFFECTIVENESS OF COMMITMENT
     SECTION 4.01. Closing Subject to Conditions Precedent. The effectiveness of
the Commitment hereunder is subject to the satisfaction at the time of the
Closing of the following conditions (any or all of which may be waived by the
Initial Purchaser in its sole discretion):
     (a) Performance by the Issuer, the Servicer and the Receivables Seller. All
the terms, covenants, agreements and conditions of the Transaction Documents to
be complied with and performed by the Issuer, the Depositor, the Servicer and
the Receivables Seller on or before the Closing Date shall have been complied
with and performed in all material respects.
     (b) Representations and Warranties. Each of the representations and
warranties of the Issuer, the Depositor, the Servicer and the Receivables Seller
made in the Transaction Documents shall be true and correct in all material
respects as of the Closing Date (except to the extent they expressly relate to
an earlier or later time).

6



--------------------------------------------------------------------------------



 



     (c) Officer’s Certificate. The Agent shall have received in form and
substance reasonably satisfactory to the Agent an officer’s certificate from the
Depositor, the Receivables Seller and the Servicer and a certificate of an
Authorized Officer of the Issuer, dated the Closing Date, each certifying to the
satisfaction of the conditions set forth in the preceding paragraphs (a) and
(b), in each case, together with incumbency, by-laws, resolutions and good
standing.
     (d) Opinions of Counsel to the Issuer, the Depositor, the Receivables
Seller and the Servicer. Counsel to the Issuer, the Depositor, the Receivables
Seller and the Servicer shall have delivered to the Agent favorable opinions,
dated as of the Closing Date and satisfactory in form and substance to the Agent
and its counsel, relating to corporate matters, true sale, non-consolidation,
and perfection and an opinion as to which state’s law applies to security
interest and perfection matters. In addition to the foregoing, the Receivables
Seller shall have caused its counsel to deliver to the Committed Purchasers a
favorable opinion to the effect that the Issuer will not be treated as an
association (or publicly traded partnership) taxable as a corporation or as a
taxable mortgage pool, for federal income tax purposes satisfactory in form and
substance of the Committed Purchasers and their counsel.
     (e) Officer’s Certificate of Indenture Trustee. The Agent shall have
received in form and substance reasonably satisfactory to the Agent an Officer’s
Certificate from the Indenture Trustee, dated as of the Closing Date, with
respect to the Indenture, together with incumbency, by-laws, resolutions and
good standing.
     (f) Opinions of Counsel to the Indenture Trustee. Counsel to the Indenture
Trustee shall have delivered to the Agent a favorable opinion, dated as of the
Closing Date and reasonably satisfactory in form and substance to the Agent and
its counsel related to the enforceability of the Indenture.
     (g) Opinions of Counsel to the Owner Trustee. Delaware counsel to the Owner
Trustee of the Issuer shall have delivered to the Committed Purchasers favorable
opinions regarding the formation, existence and standing of the Issuer and of
the Issuer’s execution, authorization and delivery of each of the Transaction
Documents to which it is a party and such other matters as the Committed
Purchasers may reasonably request, dated as of the Closing Date and reasonably
satisfactory in form and substance to the Committed Purchasers and their
counsel.
     (h) Filings and Recordations. The Agent shall have received evidence
reasonably satisfactory to it of (i) the completion of all recordings,
registrations, and filings as may be necessary or, in the reasonable opinion of
the Agent, desirable to perfect or evidence the assignment by the Receivables
Seller to the Depositor of the Receivables Seller’s ownership interest in the
Aggregate Receivables conveyed pursuant to the Receivables Purchase Agreement
and the proceeds thereof, (ii) the completion of all recordings, registrations,
and filings as may be necessary or, in the reasonable opinion of the Agent,
desirable to perfect or evidence the assignment by the Depositor to the Issuer
of the Receivables Seller’s and the Depositor’s ownership interest in the
Aggregate Receivables conveyed pursuant to the Receivables Purchase Agreement
and the proceeds thereof and (iii) the completion of all recordings,
registrations, and filings as may be necessary or, in the reasonable opinion of
the Agent, desirable to perfect or evidence the grant of a first priority
perfected security interest in the Issuer’s ownership interest

7



--------------------------------------------------------------------------------



 



in the Aggregate Receivables in favor of the Indenture Trustee, subject to no
Liens prior to the Lien created by the Indenture.
          (i) Documents. The Agent shall have received a duly executed
counterpart of each of the Transaction Documents, in form acceptable to the
Initial Purchasers, the Purchased Notes and each and every document or
certification delivered by any party in connection with any of the Transaction
Documents or the Purchased Notes, and each such document shall be in full force
and effect.
          (j) Actions or Proceedings. No action, suit, proceeding or
investigation by or before any Governmental Authority shall have been instituted
to restrain or prohibit the consummation of, or to invalidate, any of the
transactions contemplated by the Transaction Documents, the Purchased Notes and
the documents related thereto in any material respect.
          (k) Approvals and Consents. All Governmental Actions of all
Governmental Authorities required with respect to the transactions contemplated
by the Transaction Documents, the Purchased Notes and the documents related
thereto shall have been obtained or made.
          (l) Accounts. The Agent shall have received evidence reasonably
satisfactory to it that each Account has been established in accordance with the
terms of the Indenture, and that the Issuer shall have deposited an amount equal
to the amount required to be deposited in the Reserve Account pursuant to the
Indenture.
          (m) Fees and Expenses. The fees and expenses payable by the Issuer
pursuant to Section 7.02(b) shall have been paid.
          (n) Other Documents. The Issuer, the Depositor, the Receivables Seller
and the Servicer shall have furnished to the Agent and the Purchasers such other
opinions, information, certificates and documents as the Agent and the
Purchasers may reasonably request.
          (o) Securitization Trust Acknowledgment. The Agent shall have received
acknowledgment notices from the trustee of each Securitization Trust
acknowledging the receipt of notice from the Receivables Seller of pledge and
assignment of the Receivables to the Issuer as an “Advance Financing Person” and
that to the extent that there is an “Advance Facility” referenced in the
applicable Pooling and Servicing Agreement related to any Securitization Trust,
the Transaction Documents shall be the “Advance Facility” (as and to the extent
such terms or terms of substantially similar import are used in such Pooling and
Servicing Agreement).
          (p) Verification Agent. The Receivables Seller shall have engaged the
Verification Agent pursuant to an agreement reasonably satisfactory to the
Agent.
          (q) Proceedings in Contemplation of Sale of Purchased Notes. All
actions and proceedings undertaken by the Issuer, the Depositor, the Receivables
Seller and the Servicer in connection with the issuance and sale of the
Purchased Notes as herein contemplated shall be satisfactory in all respects to
the Agent, the Purchasers and their respective counsel.

8



--------------------------------------------------------------------------------



 



          (r) Funding Termination Events. No Funding Termination Event or
Funding Interruption Event shall then be occurring.
          (s) Due Diligence. The Initial Noteholder shall have completed its due
diligence examination of the Issuer, the Depositor, the Receivables Seller and
the Receivables to their sole satisfaction.
          (t) Satisfaction of Conditions. Each condition to the purchase of
Additional Note Balance by the Initial Purchaser shall have been satisfied.
          If any condition specified in this Section 4.01 shall not have been
fulfilled when and as required to be fulfilled, this Agreement may be terminated
by the Initial Purchasers by notice to the Receivables Seller at any time at or
prior to the Closing Date, and the Purchasers shall incur no liability as a
result of such termination.
ARTICLE V
REPRESENTATIONS AND WARRANTIES OF
THE ISSUER
          The Issuer hereby makes the representations and warranties set forth
in ARTICLE IX of the Indenture to the Initial Purchaser, as of the Closing Date,
and as of each Funding Date and the Purchasers shall be deemed to have relied on
such representations and warranties in making (or committing to make) purchases
of Additional Note Balances on each Funding Date.
          SECTION 5.01. Issuer. The representations and warranties set forth in
ARTICLE IX of the Indenture are true and correct as of the date hereof.
          (a) The Issuer has been duly organized and is validly existing and in
good standing as a statutory trust under the laws of the State of Delaware, with
requisite trust power and authority to own its properties and to transact the
business in which it is now engaged, and is duly qualified to do business and is
in good standing (or is exempt from such requirements) in each State of the
United States where the nature of its business requires it to be so qualified
and the failure to be so qualified and in good standing would have a material
adverse effect on the Issuer or any adverse effect on the interests of the
Purchaser.
          (b) The issuance, sale, assignment and conveyance of the Purchased
Note and the Additional Note Balances, the performance of the Issuer’s
obligations under each Transaction Document to which it is a party and the
consummation of the transactions therein contemplated will not conflict with or
result in a breach of any of the terms or provisions of, or constitute a default
under, or result in the creation or imposition of any Lien (other than any Lien
created by the Transaction Documents), charge or encumbrance upon any of the
property or assets of the Issuer or any of its Affiliates pursuant to the terms
of, any indenture, mortgage, deed of trust, loan agreement or other agreement or
instrument to which it or any of its Affiliates is bound or to which any of its
property or assets is subject, nor will such action result in any violation of
the provisions of its organizational documents or any Governmental Rule
applicable to the Issuer, in each case which could be expected to have a
material adverse effect on the transactions contemplated therein.

9



--------------------------------------------------------------------------------



 



          (c) No Governmental Action which has not been obtained is required by
or with respect to the Issuer in connection with the execution and delivery to
the Purchaser of the Purchased Note. No Governmental Action which has not been
obtained is required by or with respect to the Issuer in connection with the
execution and delivery of any of the Transaction Documents to which the Issuer
is a party or the consummation by the Issuer of the transactions contemplated
thereby except for any requirements under state securities or “blue sky” laws in
connection with any transfer of the Purchased Note.
          (d) The Issuer possesses all material licenses, certificates,
authorities or permits issued by the appropriate state, federal or foreign
regulatory agencies or bodies necessary to conduct the business now operated by
it, and has not received any notice of proceedings relating to the revocation or
modification of any such license, certificate, authority or permit which, singly
or in the aggregate, if the subject of an unfavorable decision, ruling or
finding, would materially and adversely affect its condition, financial or
otherwise, or its earnings, business affairs or business prospects.
          (e) Each of the Transaction Documents to which the Issuer is a party
has been duly authorized, executed and delivered by the Issuer and is a valid
and legally binding obligation of the Issuer, enforceable against the Issuer in
accordance with its terms, subject to enforcement of bankruptcy, insolvency,
reorganization, moratorium and other similar laws of general applicability
relating to or affecting creditors’ rights and to general principles of equity.
          (f) The execution, delivery and performance by the Issuer of each of
its obligations under each of the Transaction Documents to which it is a party
will not result in a breach or violation of any of the terms and provisions of,
or constitute a default under, any agreement or instrument to which the Issuer
is a party or by which the Issuer is bound or to which any of its properties are
subject or of any statute, order or regulation applicable to the Issuer of any
court, regulatory body, administrative agency or governmental body having
jurisdiction over the Issuer or any of its properties, in each case which could
be expected to have a material adverse effect on any of the transactions
contemplated therein.
          (g) The Issuer is not in violation of its organizational documents or
in default under any agreement, indenture or instrument the effect of which
violation or default would be material to the Issuer or the transactions
contemplated by the Transaction Documents. The Issuer is not a party to, bound
by or in breach or violation of any indenture or other agreement or instrument,
or subject to or in violation of any statute, order or regulation of any court,
regulatory body, administrative agency or governmental body having jurisdiction
over the Issuer that materially and adversely affects, or may in the future
materially and adversely affect (i) the ability of the Issuer to perform its
obligations under any of the Transaction Documents to which it is a party or
(ii) the business, operations, financial condition, properties, assets or
prospects of the Issuer.
          (h) There are no actions or proceedings against, or investigations of,
the Issuer pending, or, to the knowledge of the Issuer threatened, before any
Governmental Authority, court, arbitrator, administrative agency or other
tribunal (i) asserting the invalidity of any of the Transaction Documents or
(ii) seeking to prevent the issuance of the Purchased Note or the consummation
of any of the transactions contemplated by the Transaction Documents or the

10



--------------------------------------------------------------------------------



 



Purchased Note or (iii) that, if adversely determined, could materially and
adversely affect the business, operations, financial condition, properties,
assets or prospects of the Issuer or the validity or enforceability of, or the
performance by the Issuer of its respective obligations under, any of the
Transaction Documents to which it is a party or (iv) seeking to affect adversely
the income tax attributes of the Purchased Note.
          (i) The Issuer is not, and neither the issuance and sale of the
Purchased Note to the Purchaser nor the activities of the Issuer pursuant to the
Transaction Documents, shall render the Issuer an “investment company” or under
the “control” of an “investment company” as such terms are defined in the
Investment Company Act of 1940, as amended (the “Investment Company Act”).
          (j) The Issuer is solvent and has adequate capital for its business
and undertakings.
          (k) The chief executive offices of the Issuer are located at Option
One Advance Trust 2007-ADV2, c/o Wilmington Trust Company, as Owner Trustee,
Rodney Square North, 1100 North Market Street, Wilmington, Delaware 19890, or,
with the consent of the Purchaser, such other address as shall be designated by
the Issuer in a written notice to the other parties hereto.
          (l) There are no contracts, agreements or understandings between the
Issuer and any Person granting such Person the right to require the filing at
any time of a registration statement under the Act with respect to the Purchased
Note.
          SECTION 5.02. Securities Act. Assuming the accuracy of the
representations and warranties of and compliance with the covenants of the
Purchasers, contained herein, the sale of the Purchased Notes and the sale of
Additional Note Balances pursuant to this Agreement are each exempt from the
registration and prospectus delivery requirements of the 1933 Act. In the case
of the offer or sale of the Purchased Notes, no form of general solicitation or
general advertising was used by the Issuer, any Affiliates of the Issuer or any
person acting on its or their behalf, including, but not limited to,
advertisements, articles, notices or other communications published in any
newspaper, magazine or similar medium or broadcast over television or radio, or
any seminar or meeting whose attendees have been invited by any general
solicitation or general advertising. Neither the Issuer, any Affiliates of the
Issuer nor any Person acting on its or their behalf has offered or sold, nor
will the Issuer or any Person acting on its behalf offer or sell directly or
indirectly, the Purchased Notes or any other security in any manner that,
assuming the accuracy of the representations and warranties and the performance
of the covenants given by the Purchasers and compliance with the applicable
provisions of the Indenture with respect to each transfer of any Purchased Note,
would render the issuance and sale of the Purchased Notes as contemplated hereby
a violation of Section 5 of the 1933 Act or the registration or qualification
requirements of any state securities laws, nor has any such Person authorized,
nor will it authorize, any Person to act in such manner.
          SECTION 5.03. No Fee. Neither the Issuer nor any of its Affiliates has
paid or agreed to pay to any Person any compensation for soliciting another to
purchase the Purchased Notes.

11



--------------------------------------------------------------------------------



 



          SECTION 5.04. Information. The information provided pursuant to
Section 6.01(a) hereof will, at the date thereof, be true and correct in all
material respects.
          SECTION 5.05. The Purchased Notes. The Purchased Notes have been duly
and validly authorized, and, when executed and authenticated in accordance with
the terms of the Indenture, and delivered to and paid for in accordance with
this Note Purchase Agreement, will be duly and validly issued and outstanding
and will be entitled to the benefits of the Indenture.
          SECTION 5.06. Use of Proceeds. No proceeds of a purchase hereunder
will be used (i) for a purpose that violates or would be inconsistent with
Regulations T, U or X promulgated by the Board of Governors of the Federal
Reserve System from time to time or (ii) to acquire any security in any
transaction in violation of Section 13 or 14 of the 1934 Act.
          SECTION 5.07. Taxes, etc. Any taxes, fees and other charges of
Governmental Authorities applicable to the Issuer, except for franchise or
income taxes, in connection with the execution, delivery and performance by the
Issuer of each Transaction Document to which it is a party, the issuance of the
Purchased Note or otherwise applicable to the Issuer have been paid or will be
paid by the Issuer at or prior to the Closing Date or Funding Date, to the
extent then due.
          SECTION 5.08. Financial Condition. On the date hereof and on each
Funding Date, the Issuer is not or will not be insolvent or the subject of any
voluntary or involuntary bankruptcy proceeding.
ARTICLE VI
COVENANTS OF THE ISSUER
          SECTION 6.01. Information from the Issuer. So long as any Purchased
Note remains outstanding, the Issuer shall furnish to the Agent:
          (a) such information (including financial information), documents,
records or reports with respect to the Receivables or the Issuer as the Agent or
any of the Purchasers or the Initial Purchasers may from time to time reasonably
request;
          (b) as soon as possible and in any event within two (2) Business Days
after the occurrence thereof, notice of each Event of Default under the
Receivables Purchase Agreement or the Indenture, and each Default; and
          (c) promptly and in any event within 30 days after the occurrence
thereof, written notice of a change in address or the jurisdiction of
organization of the Issuer or the Receivables Seller.
          SECTION 6.02. Access to Information. So long as any Purchased Note
remains outstanding, the Issuer shall, at any time and from time to time during
regular business

12



--------------------------------------------------------------------------------



 



hours, or at such other reasonable times upon reasonable notice to the Issuer
permit any of the Agent, the Purchasers, or their agents or representatives to
do the following in such a manner that does not unreasonably interfere with the
conduct by the Issuer or any of its Affiliates of their business:
          (a) examine all books, records and documents (including computer tapes
and disks) in the possession or under the control of the Issuer relating to the
Receivables or the Transaction Documents as may be reasonably requested, and
          (b) visit the offices and property of the Issuer for the purpose of
examining such materials described in clause (a) above.
          SECTION 6.03. Ownership and Security Interests; Further Assurances.
The Issuer will take all action necessary to maintain the Indenture Trustee’s
security interest in the Receivables and the other items pledged to the
Indenture Trustee pursuant to the Indenture.
          The Issuer agrees to take any and all acts and to execute any and all
further instruments reasonably necessary or reasonably requested by the Agent or
any of the Purchasers to more fully effect the purposes of this Note Purchase
Agreement.
          SECTION 6.04. Covenants. The Issuer shall duly observe and perform
each of its covenants set forth in each of the Transaction Documents to which it
is a party.
          SECTION 6.05. Amendments. Except as otherwise provided in Section 8.01
of the Indenture, the Issuer shall not make, or permit any Person to make, any
amendment, modification or change to, or provide any waiver under any
Transaction Document to which the Issuer is a party without the prior written
consent of the Purchasers with aggregate Note Principal Balance of not less than
66 2/3% of the aggregate Note Principal Balance of the Outstanding Notes.
          SECTION 6.06. With Respect to the Exempt Status of the Purchased
Notes.
          (a) Neither the Issuer nor any of its respective Affiliates, nor any
Person acting on its behalf will, directly or indirectly, (i) make offers or
sales of any security, or solicit offers to buy any security, under
circumstances that would require the registration of the Purchased Notes under
the 1933 Act or under any state securities laws, or (ii) permit the Issuer to
become an “investment company” registered or required to be registered under the
1940 Act.
          (b) Neither the Issuer nor any of its Affiliates, nor any Person
acting on its behalf will engage in any form of general solicitation or general
advertising (within the meaning of Regulation D promulgated under the 1933 Act)
in connection with any offer or sale of the Purchased Notes.
          SECTION 6.07. Additional Deliveries
          On or prior to any Funding Date, the Issuer will furnish or cause to
be furnished to the Purchasers and any subsequent purchaser therefrom of
Additional Note Balance, if any Purchaser or such subsequent purchaser so
requests, a letter from such Persons furnishing a

13



--------------------------------------------------------------------------------



 



certificate or opinion on the Closing Date as described in Section 4.01 hereof
or on or before any Funding Date in which such Person shall state that such
subsequent purchaser may rely upon such original certificate or opinion as
though delivered and addressed to such subsequent purchaser and solely in the
case of a certificate and not in the case of an opinion made on and as of the
Closing Date or such Funding Date, as the case may be.
ARTICLE VII
ADDITIONAL COVENANTS
          SECTION 7.01. Legal Conditions to Closing. The parties hereto will
take all reasonable action necessary to obtain (and will cooperate with one
another in obtaining) any consent, authorization, permit, license, franchise,
order or approval of, or any exemption by, any Governmental Authority or any
other Person, required to be obtained or made by it in connection with any of
the transactions contemplated by this Note Purchase Agreement.
          SECTION 7.02. Expenses.
          (a) The Issuer covenants that, whether or not the Closing takes place,
except as otherwise expressly provided herein, all reasonable costs and expenses
incurred in connection with this Note Purchase Agreement and the transactions
contemplated hereby shall be paid by the Issuer.
          (b) The Issuer covenants that, upon the Closing taking place, the
Issuer shall pay to the Agent from net proceeds of the sale of the Notes
contemplated hereunder the portion of the Facility Fee set forth in subclause
(i) of the definition thereof.
          (c) The Issuer covenants to pay as and when billed by the Agent all of
the reasonable out-of-pocket costs and expenses incurred in connection with the
consummation and administration of the transactions contemplated hereby and in
the other Transaction Documents including, without limitation, (i) all
reasonable fees, disbursements and expenses of counsel to the Agent and the
Initial Purchaser, (ii) all reasonable fees and expenses of the Indenture
Trustee and (iii) all reasonable fees and expenses of the Verification Agent, in
connection therewith.
          SECTION 7.03. Mutual Obligations. On and after the Closing, each party
hereto will do, execute and perform all such other acts, deeds and documents as
the other party may from time to time reasonably require in order to carry out
the intent of this Note Purchase Agreement.
          SECTION 7.04. Restrictions on Transfer. Each of the Purchasers agrees
that it will comply with the restrictions on transfer of the Purchased Notes set
forth in the Indenture and resell the Purchased Notes only in compliance with
such restrictions.
          SECTION 7.05. Securities Act. The Initial Purchaser agrees that it
will acquire the Purchased Note pursuant to this Note Purchase Agreement without
a view to any public distribution thereof, and will not offer to sell or
otherwise dispose of the Purchased Note (or any interest therein) in violation
of any of the registration requirements of the Act or any applicable state or
other securities laws, or by means of any form of general solicitation or

14



--------------------------------------------------------------------------------



 



general advertising (within the meaning of Regulation D under the 1933 Act) and
will comply with the requirements of the Indenture. The Purchaser acknowledges
that it has no right to require the Issuer or any other Person to register the
Purchased Note under the 1933 Act or any other securities law.
          SECTION 7.06. Agreement and Consent to Agent. The Initial Purchaser
agrees with, and consent to, each of the provisions in the Indenture regarding
the Agent.
ARTICLE VIII
INDEMNIFICATION
          SECTION 8.01. Indemnification. The Issuer hereby agrees to indemnify
and hold harmless each Indemnified Party in accordance with, and pursuant to,
Section 9.11 of the Indenture.
          SECTION 8.02. Procedure and Defense. In case any litigation, claim,
suit, action or proceeding (including any governmental or regulatory
investigation or proceeding) shall be instituted involving any Indemnified Party
in respect of which indemnity may be sought pursuant to Section 8.01 (each such
litigation, claim, suit, action or proceeding being referred to an “Indemnified
Proceeding”), such Indemnified Party shall follow the procedures set forth in
Section 9.11 of the Indenture. The Indemnified Party shall have the rights and
defense set forth in Section 9.11 of the Indenture.
ARTICLE IX
MISCELLANEOUS
          SECTION 9.01. Amendments. No amendment or waiver of any provision of
this Note Purchase Agreement shall in any event be effective unless the same
shall be in writing and signed by all of the parties hereto, and then such
amendment, waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given.
          SECTION 9.02. Severability of Provisions. If any one or more of the
agreements, provisions or terms of this Agreement shall for any reason
whatsoever be held invalid, then the unenforceable agreements, provisions or
terms shall be deemed severable from the remaining agreements, provisions or
terms of this Agreement and shall in no way affect the validity or
enforceability of the other agreements, provisions or terms of this Agreement.
          SECTION 9.03. Notices. All notices and other communications provided
for hereunder shall, unless otherwise stated herein, be in writing (including
telecopies) and mailed, telecopied (with a copy delivered by overnight courier)
or delivered, as to each party hereto, at its address as set forth in Schedule I
hereto or at such other address as shall be designated by such party in a
written notice to the other parties hereto. All such notices and communications
shall be deemed effective upon receipt thereof, and in the case of telecopies,
when receipt is confirmed by telephone.

15



--------------------------------------------------------------------------------



 



          SECTION 9.04. No Waiver; Remedies. No failure on the part of any party
hereto to exercise, and no delay in exercising, any right hereunder shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right hereunder preclude any other or further exercise thereof or the exercise
of any other right. The remedies herein provided are cumulative and not
exclusive of any remedies provided by law.
          SECTION 9.05. Integration. This Agreement contains a final and
complete integration of all prior expressions by the parties hereto with respect
to the subject matter hereof and shall constitute the entire agreement among the
parties hereto with respect to the subject matter hereof and thereof,
superseding all prior oral or written understandings.
          SECTION 9.06. Negotiation. This Agreement and the other Transaction
Documents are the result of negotiations among the parties hereto, and have been
reviewed by the respective counsel to the parties hereto, and are the products
of all parties hereto. Accordingly, this Agreement and the other Transaction
Documents shall not be construed against the Agent or any Purchaser merely
because of the Agent’s or such Purchaser’s involvement in the preparation of
this Agreement and the other Transaction Documents.
          SECTION 9.07. Binding Effect; Assignability.
          (a) This Note Purchase Agreement shall be binding upon and inure to
the benefit of the Issuer, the Agent and the Purchasers and their respective
permitted successors and assigns (including any subsequent holders of any
Purchased Note); provided, however, the Issuer shall not have any right to
assign its respective rights hereunder or interest herein (by operation of law
or otherwise) without the prior written consent of all of the Purchasers.
          (b) Any of the Purchasers may, in the ordinary course of its business
and in accordance with the Transaction Documents and applicable law, including
applicable securities laws, at any time sell to one or more Persons (each, a
“Participant”) participating interests in all or a portion of its rights and
obligations under this Note Purchase Agreement. Notwithstanding any such sale by
any Purchaser of participating interests to a Participant, such Purchaser’s
rights and obligations under this Note Purchase Agreement shall remain
unchanged, such Purchaser shall remain solely responsible for the performance
thereof, and the Issuer shall continue to deal solely and directly with the
Purchaser and shall have no obligations to deal with any Participant in
connection with the Purchaser’s rights and obligations under this Note Purchase
Agreement. Each Purchaser shall have the right to assign its rights and
obligations hereunder to an Affiliate without the consent of the Issuer or the
Receivables Seller.
          (c) This Note Purchase Agreement shall create and constitute the
continuing obligation of the parties hereto in accordance with its terms, and
shall remain in full force and effect until such time as all amounts payable
with respect to the Purchased Notes shall have been paid in full.
          SECTION 9.08. Provision of Documents and Information. The Issuer
acknowledges and agrees that the Agent and each Purchaser is permitted to
provide to any subsequent Purchaser, permitted assignees and Participants,
opinions, certificates, documents

16



--------------------------------------------------------------------------------



 



and other information relating to the Issuer and the Receivables delivered to
the Agent or the Purchasers pursuant to this Note Purchase Agreement.
          SECTION 9.09. GOVERNING LAW; JURISDICTION. THIS NOTE PURCHASE
AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK, WITHOUT REFERENCE TO ITS CONFLICT OF LAW PROVISIONS
(OTHER THAN SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW). EACH OF THE
PARTIES TO THIS NOTE PURCHASE AGREEMENT HEREBY AGREES TO THE JURISDICTION OF THE
UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK AND ANY
APPELLATE COURT HAVING JURISDICTION TO REVIEW THE JUDGMENTS THEREOF. EACH OF THE
PARTIES HEREBY WAIVES ANY OBJECTION BASED ON FORUM NON CONVENIENS AND ANY
OBJECTION TO VENUE OF ANY ACTION INSTITUTED HEREUNDER IN ANY OF THE
AFOREMENTIONED COURTS AND CONSENTS TO THE GRANTING OF SUCH LEGAL OR EQUITABLE
RELIEF AS IS DEEMED APPROPRIATE BY SUCH COURT.
          SECTION 9.10. No Proceedings. Until the date that is one year and one
day after the last day on which any amount is outstanding under this Note
Purchase Agreement and the Purchasers hereby covenant and agree that they will
not institute against the Issuer, or join in any institution against the Issuer
of, any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings, or other proceedings under any United States federal or state
bankruptcy or similar law.
          SECTION 9.11. Execution in Counterparts. This Note Purchase Agreement
may be executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which when taken together shall constitute one and the same
agreement.
          SECTION 9.12. No Recourse — Purchaser. The obligations of each
Purchaser under this Note Purchase Agreement, or any other agreement,
instrument, document or certificate executed and delivered by or issued by such
Purchaser or any officer thereof are solely the partnership or corporate
obligations of such Purchaser, as the case may be. No recourse shall be had for
payment of any fee or other obligation or claim arising out of or relating to
this Note Purchase Agreement or any other agreement, instrument, document or
certificate executed and delivered or issued by any Purchaser or any officer
thereof in connection therewith, against any stockholder, limited partner,
employee, officer, director or incorporator of such Purchaser.
          SECTION 9.13. Survival. All representations, warranties, covenants,
guaranties and indemnifications contained in this Note Purchase Agreement and in
any document, certificate or statement delivered pursuant hereto or in
connection herewith shall survive the sale, transfer or repayment of the
Purchased Notes. In addition the respective agreements, covenants, indemnities
and other statements set forth in this Section 9.13 and in Sections 7.02, 8.01,
8.02, 9.01, 9.02, 9.03, 9.04, 9.06, 9.07, 9.09, 9.10, 9.12 and 9.14 shall remain
in full force and effect regardless of any termination or cancellation of this
Agreement.

17



--------------------------------------------------------------------------------



 



          SECTION 9.14. Tax Characterization. Each party to this Note Purchase
Agreement (a) acknowledges and agrees that it is the intent of the parties to
this Note Purchase Agreement that for all purposes, including federal, state and
local income, single business and franchise tax purposes, the Purchased Notes
will be treated as evidence of indebtedness secured by the Receivables and
proceeds thereof and the trust created under the Indenture will not be
characterized as an association (or publicly traded partnership) taxable as a
corporation, (b) agrees to treat the Purchased Notes for federal, state and
local income and franchise tax purposes as indebtedness and (c) agrees that the
provisions of all Transaction Documents shall be construed to further these
intentions of the parties.
          SECTION 9.15. No Recourse. It is expressly understood and agreed by
the parties hereto that (a) this Note Purchase Agreement is executed and
delivered by Wilmington Trust Company, not individually or personally but solely
as trustee of the Issuer, in the exercise of the powers and authority conferred
and vested in it, (b) each of the representations, undertakings and agreements
herein made on the part of the Issuer is made and intended not as personal
representations, undertakings and agreements by Wilmington Trust Company but is
made and intended for the purpose of binding only the Issuer, (c) nothing herein
contained shall be construed as creating any liability on Wilmington Trust
Company, individually or personally, to perform any covenant either expressed or
implied contained herein, all such liability, if any, being expressly waived by
the parties hereto and by any Person claiming by, through or under the parties
hereto and (d) under no circumstances shall Wilmington Trust Company be
personally liable for the payment of any indebtedness or expenses of the Issuer
or be liable for the breach or failure of any obligation, representation,
warranty or covenant made or undertaken by the Issuer under this Note Purchase
Agreement or any other related documents.

18



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Note Purchase Agreement to
be executed by their respective officers hereunto duly authorized, as of the
date first above written.

                  Option One Advance Trust 2007-ADV2
 
           
 
  By:   Wilmington Trust Company, not in its individual capacity but solely as
Owner Trustee    
 
           
 
  By:   /s/ Erwin M. Soriano    
 
           
 
      Name: Erwin M. Soriano
Title: Assistant Vice President    
 
                Greenwich Capital Financial Products, Inc.,     as Initial
Purchaser and as Agent
 
           
 
  By:   /s/ Dominic Obaditch    
 
           
 
      Name: Dominic Obaditch    
 
      Title:    

 



--------------------------------------------------------------------------------



 



Schedule I
Information for Notices

1.   if to the Issuer:

OPTION ONE ADVANCE TRUST 2007-ADV2
3 Ada
Irvine, California 92618
Attention: [                    ]
Facsimile: [                    ]
Telephone: (949) 790-8100   2.   if to the Depositor:       OPTION ONE ADVANCE
CORPORATION
3 Ada
Irvine, California 92618
Attention: Rod Smith
Facsimile: (949) 790-7514
Telephone: (949) 790-8100   3.   if to the Receivables Seller:       OPTION ONE
MORTGAGE CORPORATION
3 Ada
Irvine, California 92618
Attention: Rod Smith
Facsimile: (949) 790-7514
Telephone: (949) 790-8100   4.   if to the Initial Purchaser or the Agent:      
GREENWICH CAPITAL FINANCIAL PRODUCTS, INC.
600 Steamboat Road
Greenwich, Connecticut 06830
Attention: Robert Parvetz
Facsimile: 203-618-2148
Telephone: 203-618-6884       With a copy to:       GREENWICH CAPITAL FINANCIAL
PRODUCTS, INC.
600 Steamboat Road
Greenwich, Connecticut 06830     Attn: Dominic Obaditch
Telecopy: (203) 422-4565
Telephone: (203) 618-2565

 



--------------------------------------------------------------------------------



 



Schedule A
Maximum Note Principal Balance
Greenwich Capital Financial Products, Inc.: $400,000,000

 